Citation Nr: 0024799	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to May 1956 
and from November 1961 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claim of entitlement to individual 
unemployability.

In a statement submitted in January 1999, the veteran raised 
a claim of entitlement to service connection for arthritis.  
As that claim has not been addressed, it is referred to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board is without jurisdiction to consider 
issues not yet adjudicated by the RO].


REMAND

In a Substantive Appeal (VA Form 9) submitted in January 
1999, the veteran indicated that he wished to appear at 
personal hearing before a member of the Board at the RO.  The 
veteran further indicated that he was willing to appear 
before a Board teleconference hearing.  See 38 C.F.R. § 
20.700(e) (1999).  

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  The Board shall decide an appeal 
only after affording the appellant an opportunity for a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 1991).  Because the 
Board may not proceed with an adjudication of the veteran's 
claim without affording him an opportunity for the hearing he 
requested, a remand is required.


Accordingly, this case is remanded for the following action:

The RO should take steps to schedule the 
veteran for a hearing, by means of video 
teleconferencing, before a member of the 
Board.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


